Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tyrone Javelle Bowens appeals the district court’s order granting his 18 U.S.C. § 3582(c)(2) (2006) motion and reducing his sentence to 118 months in prison. We have reviewed the record and find no reversible error. Accordingly, we affirm. United States v. Bowens, No. 5:02-cr-00037-RLV-1 (W.D.N.C. July 16, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.